Citation Nr: 0534544	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-05 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2000 for the award of service connection for venous 
insufficiency of the right leg.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1965 to June 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 Decision Review Officer (DRO) 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2003 and June 2005, the 
Board remanded the issue for further development.  


FINDING OF FACT

The veteran did not attempt to file a claim for service 
connection for venous insufficiency of the right leg prior to 
September 1, 2000.  


CONCLUSION OF LAW

An effective date earlier than September 1, 2000, for the 
grant of service connection for venous insufficiency of the 
right leg, is not warranted.  38 U.S.C.A. §§ 5108, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.400, 20.1103 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and March 2004 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the March 2004 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining, as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the March 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in March 2004 which was 
after the July 2002 decision on appeal.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the March 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  Neither the appellant 
nor his representative has indicated, and there is otherwise 
no indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  In fact, the veteran in 
an April 2005 statement indicated that he had no additional 
evidence to submit.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

Generally, the effective date for the grant of service 
connection based on an original claim or a claim reopened 
after final adjudication, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  The 
effective date of a reopened claim based on new and material 
evidence received after the final disallowance shall be the 
date of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii).  

Any communication from, or action by, a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

A review of the claims folder showed that the first direct 
reference to the veteran's right leg was in a July 2002 
report of contact.  A July 2002 DRO decision granted the 
veteran service connection for Venous insufficiency of the 
right leg as secondary to the service-connected disability of 
residuals of gunshot wound to abdomen, status post lysis of 
adhesions and bowel obstruction, with an evaluation of 40 
percent effective September 1, 2000.  The July 2002 DRO 
decision also granted the veteran service connection for 
residuals of gunshot wound to abdomen, status post lysis of 
adhesions and bowel obstruction as secondary to the service-
connected disability of an anxiety disorder.  In his 
September 2002 notice of disagreement, the veteran argued 
that he should be assigned an earlier effective date of July 
31, 1985, when he first filed his claim.  The veteran's July 
1985 claim was for a left leg disorder and not a right leg 
disorder.  Both a July 1985 rating decision and a May 1986 
Board decision denied the veteran's service connection claim 
for a left leg disorder.  Communications from the veteran 
between the July 1985 rating decision and May 1986 Board 
decision, to include the notice of disagreement, Form 9 
appeal, and Representative's April 1986 statement,  referred 
to the veteran's left leg.  Although lay statements received 
in July 1986 stated that the veteran had problems with his 
legs and or leg, without specification whether it was the 
right or left leg, the veteran's July 1986 cover letter 
explained that these statements were submitted in support of 
his service connection claim for a left leg disorder.  In a 
September 1986 letter to Congress the veteran indicated that 
he had problems with his legs but mostly with his left leg.  
In a November 1988 letter, the veteran mentioned the 
possibility of getting non-service connected disability 
benefits for his leg, without specific indication as to 
whether he was referring to his right or left leg.  
Nevertheless, the Board does not construe this correspondence 
as being claims for the veteran's right leg.  The veteran did 
not specifically mention his right leg or indicate an intent 
to apply for service connection benefits for his right leg.  
All prior appellate history was in reference to his left leg.  
The veteran's September 2000 claim, from which the July 2002 
DRO decision currently on appeal arose, did not indicate that 
he was applying for service connection for his right leg.  
The effective date of September 2000 was based on the fact 
that the right leg disability was found to be secondary to 
the veteran's residuals of gunshot wound to abdomen, status 
post lysis of adhesions and bowel obstruction.  Since service 
connection for the veteran's gunshot wound was not granted 
until September 1, 2000, there is no basis on which to grant 
an earlier effective date for a secondary disability prior to 
that date.  

Thus the evidence has not demonstrated that the veteran filed 
a service connection claim for a right leg disorder prior to 
September 1, 2000.  Nor is there any evidence in the claims 
folder indicating that the veteran intended to file a service 
connection claim for his right leg disorder prior to 
September 1, 2000.  

Accordingly, the veteran's claim for an effective date 
earlier than September 1, 2000, for the grant of service 
connection for venous insufficiency of the right leg must be 
denied.  


ORDER

The claim for an effective date earlier than September 1, 
2000 for the grant of service connection for venous 
insufficiency of the right leg is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


